Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3 (Nos. 333-202960, 333-188870, 333-174203, 333-164177, 333-133824, 333-127857 and 333-117022) and the Registration Statements on Form S-8 (Nos. 333-126551, 333-151903, 333-174940, 333-190376, 333-198046 and 333-206330) of Mast Therapeutics, Inc. of our report dated March 6, 2017 relating to the financial statements and the effectiveness of internal control over financial reporting, which appears in this Form 10‑K. /s/ Mayer Hoffman McCann P.C. San Diego, California March 6, 2017
